Citation Nr: 1734425	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-24 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for herpes. 

4. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5. Entitlement to service connection for erectile dysfunction. 

6. Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War. 

These matter are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These claims were remanded for further development in June 2015.  In that decision, the Board re-opened the claim for a low back disability due to the existence of new and material evidence. 

A supplemental statement of the case (SSOC) was issued in September 2015 further denying the claims. 

All issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran claims that his low back disorder may be related to fibromyalgia.  In service, the Veteran had March 1993 and May 1993 treatments for lower back pain and reported recurrent back pain at his June 1993 separation examination.  In a September 2013 lay statement, the Veteran contends that he had lower back trouble in the military which was a main reason he left the service.  He reports that he has pain and muscle spasms that "come and go" and that he thinks he may have fibromyalgia based on the pain in his back muscles, neck muscles and buttocks. 

In terms of herpes, the Veteran was diagnosed with herpes in February 1994 in a lesion on his buttocks.  In a September 2013 lay statement, the Veteran contends that the herpes found on his buttocks was shingles which is common in the service. He also notes that he has peeling feet, tingling eyelids and finger tips and the muscle in his right leg seems to be tightening.  He notes that he has been told that singles comes from a dirty toilet but also that he heard they come from pyridastigmine bromine pills which he took in service.  He also notes that he was exposed to chemicals in service. 

In terms of erectile dysfunction, the Veteran stated in September 2013 that he began having erectile dysfunction when he returned from Desert Storm. Records show that the Veteran went into priapism for two days after taking a vitamin supplement 5 days prior.  As a result of the priapism, the Veteran had to get a penile prosthesis in September 2008.  In February 2011, a VA examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by a PTSD diagnosis.  It is the Veteran's contention that his erectile dysfunction began while in the service. 

The Veteran has reported that he has had trouble sleeping off and on since returning from the first Gulf War but that he was never seen for any sleeping problems while in the service.  The Veteran is currently on a CPAP machine.  In September 2013, the Veteran stated that his sleep problems occurred after returning from the Gulf War in 1990 and that after he returned to the field his unit complained about his snoring and noted that he stopped breathing several times in his sleep. 

In November 2010, the Veteran was found to meet the PTSD criteria B, C and D with a raw score of 74.  The Veteran was started on Sertraline. The Veteran has a GAF score of 50 in November 2011. The Veteran reported that he went to Bahrain and Saudi Arabia in January 1991 and was there five and a half months and he mainly supplied ammunition to the trucks and also drove the trucks. He did report that when he was there he saw a lot of destruction and saw some dead bodies on the road and he was there when the oil fields were on fire in Kuwait and he claims that he was exposed to the gases and chemicals. The Veteran also saw the Soviet army short-range liquid propellant surface-to-surface ballistic missiles coming down but he was never injured. He mainly supplied the ammunition to the trucks and did truck driving and also did some guard duties. In February 2011, a VA examiner opined that the Veteran did not have PTSD but did not address the prior diagnoses. 

In April 2013, the Veteran submitted a request to develop evidence based on Gulf War syndrome and undiagnosed multi-illness conditions. 

These claims were remanded in September 2015 primarily to afford the Veteran new examinations to determine the current nature and etiology of all six conditions he seeks service connection for.  Unfortunately, the Veteran did not show up to the VA examination and did not give a reason for his absence.  Moreover the Veteran's representative noted there was no reason for his absence in the July 2017 VSO IHP. Normally, failure to show up to an examination under 38 C.F.R. § 3.655 without "good cause" would permit the Board to simply decide the claims based on the evidence in the record.  However, some development that was requested in the September 2015 remand did not require an in-person examination.  In particular, the remand directive for PTSD directed the February 2011 PTSD examiner to address the PTSD diagnoses in the treatment records and reconcile those findings with the conclusion that the Veteran does not currently have PTSD.  This did not require an in-person examination.  Moreover, there was a remand directive to issue an opinion as to whether the Veteran's disability pattern to include low back pain, erectile dysfunction, sleep apnea, and/or herpes is consistent with a diagnosable but medically unexplained chronic multisystem illness of unknown etiology.  This also did not entirely require an in-person examination.  Because many of these issues are intertwined, the Board will afford the Veteran another opportunity to have in-person examinations.  Moreover, the Board will direct the RO to complete the above described development even if the Veteran does not show up for an in-person examination. 

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination or cooperate may include denial of the claim.  38 C.F.R. § 3.655 (2016).  See also Wood v. Derwinski, 1 Vet. App. 406   (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Associate any outstanding VA treatment records with the claims file.  

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded new examinations to determine the current nature and etiology of his claimed low back pain, fibromyalgia, erectile dysfunction, sleep apnea, herpes, and psychiatric disorder. The claims file should be made available to the examiners for review before the examinations. 

The respective examiners are asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, or if such determination can be made based on the evidence of record, the appropriate examiner is asked to address the following questions:

(a) Please state whether the Veteran currently has fibromyalgia

(b) Please state whether the symptoms of the claimed low back pain are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's disability pattern to include low back pain, erectile dysfunction, sleep apnea, and/or herpes consistent with: (1) a diagnosable but medically unexplained chronic multisystem illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(d) If, after either examining the Veteran or, if he does not show up to the examination, after reviewing the claims file, the examiner determines that the Veteran's disability pattern is either (1) a diagnosable chronic multisymptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, then please provide an opinion as to whether it is related to any environmental exposures experienced by the Veteran during service in Southwest Asia. 

(e) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise casually related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(f) If not directly related to service, is any medical condition proximately due to, the result of, or caused by any service-connected disabilities?

(g) If not caused by another medical condition, has any disorder been aggravated by any service-connected disability? If yes, was that increase in severity due to the natural progress of the disease?

(h) For the claimed psychiatric disorder, please answer the question even if the Veteran does not show up for an examination.  Please state whether the Veteran satisfies the DSM criteria for a diagnosis of PTSD. If not, please reconcile that finding with the prior diagnoses in VA treatment records to include records dated in November and December 2010.  For any other acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of any in-service disease or injury. 

A complete rationale for any opinions expressed should be provided. 

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  The decision should reflect consideration of the provisions of 38 U.S.C.A. §  1117 and 38 C.F.R. § 3.317.  If the benefits requested are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







						[	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


